Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 November 2022 regarding the rejections of record under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
While the examiner agrees with applicant’s argument that neither Brault (US 2020/0328440 A1) nor Pickles (US 2021/0261010 A1) particularly teach a fuel cell stack including a plurality of fuel cell units cells that are stacked to form a stack, each fuel cell unit particularly including a fuel electrode, an air electrode and an electrolyte, Brault particularly appreciates in [0052] that each fuel cell (12) and each electrochemical unit (13) can comprise several cells performing the chemical reaction, and the fuel cell (12) includes an air electrode (electrode reducing atmospheric dioxygen, see [0054]), and a fuel electrode (electrode oxidizing fuel, see again [0054]). Pickles also teaches a plurality of fuel cells (see [0065] indicating plural fuel cells) that are a proton exchange membrane fuel cell or a solid oxide fuel cell that is reversible (see [0042]-[0043]). It is the examiner’s position that in view of these teachings, one of ordinary skill in the art before the effective filing date of the claimed invention would include a plurality of cells as indicated by Brault and Pickles, each cell including an air electrode, a fuel electrode and an electrolyte, and would particularly stack those unit cells as is well known in the fuel cell art, exemplified by McElroy (US 6854688 B2), newly cited (see figure 7 indicating repeating elements 220 of a reversible solid oxide fuel cell, the repeating elements 220 including fuel electrode 110, electrolyte 100, and oxygen electrode 120).
Applicant’s argument that neither Brault nor Pickles teaches a fuel cell stack pack that is a single component configured to operate in both an electrolysis mode and a fuel cell mode is not persuasive because both Brault and Pickles clearly teach reversible fuel cells, whose purpose is to use the same configuration to both generate power and generate hydrogen depending on the direction of the chemical reaction. In fact, Brault explicitly appreciates this structure in at least [0058], which particularly indicates that the electrochemical unit (13) are a single reversible apparatus.
While the examiner agrees with applicant’s argument that Brault is silent as to the fuel cell electric vehicle and the electric vehicle charging simultaneously, Pickles appreciates this function (see figure 1 showing vehicles being charged from the electric vehicle charger 6 and the hydrogen dispenser 7 and [0045]-[0046]), and it is therefore the examiner’s position that this feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as indicated in the rejection of record under 35 U.S.C. 103.
Further, the Examiner notes that functional limitations regarding the operation of the system (in regard to status of the AC power, running modes, charging simultaneously etc.) are functional limitations (per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)) and the limitations relating to hydrogen or water produced related to materials worked upon (MPEP 2115: "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).   Therefore, the prior art combination having indistinguishable structural limitations is taken to be capable of performing the claimed functionality with the materials worked upon as claimed.
In summary, while the rejections of record under 35 U.S.C. 102 over Brault are overcome as a result of the amended limitation requiring simultaneous charging of an electric vehicle and dispensing of hydrogen to a fuel cell electric vehicle, the rejections of record under 35 U.S.C. 103 are upheld below, addressing the newly amended subject matter.

Response to Amendment
In view of the amendments to Claim 1, the rejections of record under 35 U.S.C. 101 are withdrawn, the claim objections of record are withdrawn, and some of the rejections under 35 U.S.C. 112(b) are withdrawn. However, the rejection of record under 35 U.S.C. 112(b) of Claim 3 regarding AC power is not overcome and now applies to amended Claim 1 as indicated below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 as amended first recites that “the battery pack charges and stores DC power converted from AC power of a grid,” which appears to imply that AC power is supplied by the grid to the battery pack. This is consistent with instant specification at page 10 indicating that the battery pack charges and stores the DC power converted from the AC power of the grid and in figure 2 showing an arrow from the grid towards the battery pack, and this is also consistent with the knowledge one of ordinary skill in the art would have that the power grid supplies power. Thereafter, the claim recites that “the control unit operates the fuel cell stack pack in the fuel cell mode when the supply of AC power to the grid is cut off,” which appears to imply that AC power is provided to the grid, rather than providing power from the grid to the battery pack. There is no indication in the instant specification that the ESS of the instant invention would provide power to the grid. For the sake of compact prosecution, the examiner has considered the limitation based on instant figure 2 to mean that AC power is received from the grid to the battery pack. The examiner recommends amending the language of the second recitation of AC power to read “the control unit operates the fuel cell stack pack in the fuel cell mode when the supply of AC power from the grid is cut off.”

Claim Rejections - 35 USC § 103
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pickles (US 2021/0261010 A1) in view of Brault (US 2020/0328440 A1), both of record, and McElroy (US 6854688 B2), newly cited.
Regarding Claim 1, Pickles teaches an energy storage system (ESS) (supply station, see figure 1) for charging a fuel cell electric vehicle and an electric vehicle (see [0033]), comprising: a hydrogen tank (hydrogen gas storage system 4), a fuel cell stack pack (device capable of converting hydrogen gas into electric power 5, see [0042]-[0043] indicating a reversible fuel cell); and a battery pack (storage battery system 2); wherein the hydrogen tank stores hydrogen and supplies the hydrogen to a fuel cell electric vehicle dispenser (hydrogen dispenser 7, see [0033] indicating that the hydrogen dispenser 7 is connected with the hydrogen gas storage system 4 for filling hydrogen gas into the hydrogen-powered vehicle) or the fuel cell stack pack (see again [0033] indicating that the hydrogen gas storage system 4 is connected with the device capable of converting hydrogen gas into electric power 5 so as to convert hydrogen gas provided by the hydrogen gas storage system 4 into electric power); wherein the fuel cell stack pack has a plurality of fuel cells (see [0065] indicating plural fuel cells), the system configured to operate in both an electrolysis mode and a fuel cell mode, wherein in the electrolysis mode hydrogen is produced by using water and power received from the battery pack and transferred to the hydrogen tank (device capable of converting electric power into hydrogen gas 3, see [0042] and arrows in figure 1 showing connection between the storage battery system 2 and the hydrogen gas 3 noting that [0043] indicates a reversible electrolyzer for a proton exchange membrane fuel cell or solid oxide fuel cell, which both necessarily use water and power to produce hydrogen), wherein in the fuel cell mode, DC power is produced and transferred to the battery pack by using the hydrogen stored in the hydrogen tank and outdoor air (device capable of converting hydrogen gas into electric power 5, see [0043] and arrows in figure 1 showing connection between the storage battery system 2 and the electric power 5 noting that reversible proton exchange membrane fuel cells and solid oxide fuel cells produce DC power using hydrogen and oxidant such as air as reactants); wherein the battery pack (storage battery system 2) charges and stores the DC power converted from AC power of a grid (power supply unit 1, see [0041] indicating a power grid, noting that the claimed DC conversion is necessary for the function of the storage battery system 2) or power supplied from the fuel cell stack pack (see figure 1 showing arrows from both the power supply unit 1 and the electric power 5 converted from hydrogen going to the storage battery system 2), and supplies the stored power to an electric vehicle dispenser (charger 6), wherein the fuel cell electric vehicle and the electric vehicle, each connected to the fuel cell electric vehicle dispenser and the electric vehicle dispenser (see figure 1 showing vehicle connected to the electric vehicle charger 6 and the hydrogen dispenser 7), are simultaneously charged via the fuel cell stack pack and the battery pack (see [0010] indicating simultaneous charging electricity and filling with hydrogen gas).
Although it is the examiner’s position that a generic control unit is necessarily present in Pickles to perform the assessment of power demand and associated power source described in, for example, [0048], Pickles does not explicitly indicate a control unit that controls power transfer between the fuel cell stack pack and the battery pack, nor does Pickles teach the particular control operations as required by Claim 1. However, Brault also teaches an electric vehicle charging system (system 1, see figure 2) including both a battery (electrical storage means 11, see [0051] indicating a battery) and a fuel cell (apparatus 12, 13, see [0058] indicating a reversible fuel cell/electrolyzer), wherein the driving mode corresponding to the activation or deactivation of components of the electrically connected battery and fuel cell is controlled by a control unit (control module 30, see [0062]-[0063]). Brault also teaches that the control unit operates the fuel cell stack pack in the fuel cell mode (supplying power to the battery) when the supply of power to the from the grid is cut off (see [0065]-[0066] indicating the calculation of a power balance ΔP(t) based on the power provided by operation of the intermittent electrical source 10, noted as PF(t) corresponding to the claimed grid, where the fuel cell 12 is operated to meet the demand of power consumed by the apparatus 2 that is not met by the intermittent electrical source 10, which would include cases where little or no power is provided by the intermittent electrical source 10 as indicated by the claim) or the charge amount of the battery pack is less than a reference value (see [0094]). Brault also teaches that the control unit operates the fuel cell stack pack in the electrolysis mode when the charge amount of the battery pack is a reference value or more (see [0101]-[0102] indicating the electrochemical unit 13 is operated based on the power balance, taking input from the quantity of energy stored by the electrical storage means 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the supply station of Pickles with the controller of Brault in order to optimize the management of energy in the combined battery/ fuel cell system while taking care of the electrochemical devices, thereby extending their lifetime (see Brault [0018]).
While Pickles generically appreciates having a plurality of fuel cells (see [0065] indicating plural fuel cells), Pickles is silent to the fuel cell stack pack having a plurality of fuel cell unit cells which are stacked to form a stack, each fuel cell unit including an air electrode, an electrolyte, and a fuel electrode. However, Brault, which has a charging system analogous to that of Pickles, further particularly appreciates in [0052] that each fuel cell (12) and each electrochemical unit (13) can comprise several cells performing the chemical reaction, and the fuel cell (12) includes an air electrode (electrode reducing atmospheric dioxygen, see [0054]), and a fuel electrode (electrode oxidizing fuel, see again [0054]). Furthermore, McElroy teaches an exemplary reversible solid oxide fuel cell, which would be appreciated by the generic solid oxide fuel cell of Pickles, and particularly indicates a well-known fuel cell structure including a plurality of unit cells that are stacked (see figure 7 showing repeating elements 220), each unit cell including an air electrode (oxygen electrode 120), an electrolyte (electrolyte 100), and a fuel electrode (fuel electrode 110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of unit cells stacked in order to volume-efficiently power a large electrical load such as an electric vehicle charger or large hydrogen supply system for a fuel cell vehicle.
While Pickles appreciates a reversible electrolysis cell as the device capable of converting hydrogen gas into electric power (see at least Claim 18), and appreciates using a reversible type fuel cell as the device capable of converting electric power into hydrogen gas and the device capable of converting hydrogen gas into electric power (see [0042]-[0043]), Pickles does not explicitly recite that these two functions are performed by the same component configured to operate in both an electrolysis mode and a fuel cell mode. However, Brault also teaches a combined fuel cell and battery system including both a fuel cell reaction generating power (fuel cell 12) and an electrolysis reaction generating hydrogen (electrochemical unit 13), and particularly indicates that these functions be performed by a single reversible apparatus such as a reversible fuel cell (see [0009]-[0012] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a single reversible fuel cell apparatus to perform a fuel cell reaction and an electrolysis reaction by the same single component in order to reduce the total amount of components necessary to run a combine battery and fuel cell powered charging station, therefore contributing to higher energy density by reducing the volume of unnecessary components.
Regarding Claim 5, Pickles further teaches that the fuel cell stack pack consumes water which is produced when driving the fuel cell mode, when driving in the electrolysis mode (since [0042]-[0043] indicates that the fuel cell and electrolyzer may be one single reversible apparatus, it would be expected that the water produced during fuel cell operation would be re-used during electrolysis).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mary G Henshaw/               Examiner, Art Unit 1723    

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723